ZARLINK SEMICONDUCTOR INC. TABLE OF CONTENTS Page No. CONSOLIDATED FINANCIAL STATEMENTS Consolidated Balance Sheets as at June 24, 2011 and March 25, 2011 [2] Consolidated Statements of Income for the three month periods ended June 24, 2011 and June 25, 2010 [3] Consolidated Statements of Cash Flows for the three month periods ended June 24, 2011 and June 25, 2010 [4] Consolidated Statements of Shareholders’ Equity for the three month periods ended June 24, 2011 and June 25, 2010 [5] Notes to the Consolidated Financial Statements
